DETAILED ACTION

This office action is in regards to the amendment and arguments dated June 1, 2021. 
Claims 1 and 5 have been amended, and claims 2-4 and 6-10 have been canceled. 
Claims 1 and 5 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2014-152375 A), in view of Scott et al. (US 5,055,255).
Regarding claims 1 and 5, Watanabe discloses an aluminum alloy comprising at least 11-13% Si, 1.2-5% Cu, 0.5-1.3% Mg, 0.8 to 3% Ni, 0.05% or more of Cr, 1.0% or less of Fe, 1.0% or less of Mn [0074], and 0.02-0.3% V [0033], 0.005-0.3% Ti, 0.02-0.3% Zr and 0.003-0.1% P [0033], with the remainder comprising aluminum and unavoidable impurities ([0033], [0074]). Watanabe further discloses a piston for an internal combustion engine having an aluminum alloy composition having a thermal conductivity of at least 135 W/(k*m), [0025], and a method for manufacturing the piston by casting and performing an aging treatment [0055].
The alloy composition of Watanabe overlaps the claimed aluminum alloy of 11.0-13.0% Si, <0.3% Fe, 0.3-2.0% Mg, 2.0-5.0% Cu, 0.2-1.0% Mn, 0.05-0.4% Cr, and 0.05-0.4% V, minus 
Scott discloses an aluminum alloy as disclosed in claim 1, wherein the composition of nickel is 3-6% Ni. Scott also appreciates that “Ni leads to the formation of nickel-aluminide and also contributes to high temperature strength” (Col. 2 lines 20-21).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce an aluminum alloy of Watanabe, while providing a higher weight % of nickel as taught by Scott, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance, Watanabe discloses the same elements as the instant invention, and adjusting the ratios to achieve a desired strength and/or thermal conductivity would be an obvious matter of design choice.

Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive. Applicant argues that the thermal conductivity of an alloy as performed in Watanabe is not as high as that required by the claimed invention; and that Scott “comprises 0.41% of Fe, and thus the thermal conductivity of the alloy of Scott would likely be the same as that of Comparative Example 1 of the present application (i.e., 130 WI(k-m)).” 
As described in the rejection above, Watanabe discloses that these Al-Si alloys are usually configured to include Cu, Mg, Ni, Cr, and Fe and that “Ni serves to form an Al-Cu-Ni based crystallized substance and to improve heat resistance.” At the end of 0034, Watanabe (the 
Applicant further argues that “Sr is essential in the alloy of Scott. On the other hand, if Sr is added to the alloy of the claimed invention, adverse effects of depression in elongation and machinability due to coarsening of Si primary crystal, and of depression in high temperature strength due to refinement of Si eutectic crystal, may be caused. Additionally, one of ordinary skill in the art would recognize that Sr has an inhibitory effect against suppression action of coarsening Si primary crystal by P. Accordingly, one skilled in the art treating an Al-Si alloy would not have combined the teaching regarding the alloy comprising P and the teaching regarding the alloy comprising Sr. “ 
The arguments of counsel cannot take the place of evidence in the record’ In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Specifically, Applicant’s argument that “one of ordinary skill in the art would recognize that Sr has an inhibitory effect against suppression action of coarsening Si primary crystal by P”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); (e.g. arguing that Scott says that Sr is essential and that Scott doesn’t appreciate the achievement of high thermal conductivity). 
For the reasons noted above, the application is not in condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747